592 S.E.2d 694 (2004)
358 N.C. 155
Pamela PRIEST and Betty Lou Skinner
v.
Thomas SOBECK and Make-Up Artists and Hair Stylists Local 798, of the International Alliance of Theatrical Stage Employees and Motion Picture Operators of the United States and Canada.
No. 599P02-2.
Supreme Court of North Carolina.
February 5, 2004.
David G. Schiller, Marvin Schiller, Raleigh, for Priest and Skinner.
Seth R. Cohen, Greensboro, Robert S. Giolito, Los Angeles, CA, Jeffrey D. Sodko, for Sobeck et al.
Prior report: 160 N.CApp. 230, 584 S.E.2d 867.

ORDER
Upon consideration of the petition filed on the 1st day of October 2003 by Plaintiffs' in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2004."
Upon consideration of the petition filed by Plaintiffs' on the 1st day of October 2003 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2004."